DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 12/30/2021 has been entered and fully considered. Claims 1-24 are pending. Claims 23 and 24 are new. 


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant states that relative to the micro pump of the claimed aerosol delivery device, the Examiner finds that Murison teaches a micro pump 6 configured to deliver aerosol precursor composition from the reservoir 3, 44 to the heating element. Murison does teach a micro pump 6 that pumps e-liquid from reservoir 3 (not reservoir 44). But Murison also does not teach that its micro pump delivers that e-liquid to heating element 36, rather the micro pump in Murison pumps the e-liquid to reservoir 44 (a component of PV1)
Examiner respectfully disagrees. The micro pump delivers the e-liquid from reservoir 3 to reservoir 44, which is ultimately delivered to the heating element, 36. Since the pump feeds the e-liquid to the reservoir and then the liquid is dawn to the heating element (Paragraphs [0144], [0146], [0158] and [0179]), the pump is implicitly indirectly pumping to the heating element. 
Applicant argues that neither the main battery, 5, nor the PV battery, 56, are both coupled to a driver circuit for micro pump, 6, and power the heating element, 36. One may argue that Murison teaches a driver circuit (for the micro pump) coupled to the main battery, 5, but the main battery does not also power the heating element. Likewise, Murison may teach that the PV battery powers the heating element, but the PV battery is not coupled to the driver circuit. 
Examiner respectfully disagrees. Murison discloses that the battery in the case also recharges the battery in the PV (Paragraph [0244]). Since the battery in the case is coupled to controllers in the case and the battery in the PV is coupled to controllers in the PV, and electrical circuitry couples all of the electrical components therein and between the two, the driver circuit of Murison is implicitly coupled to the first and second terminals, power source and battery. For the purposes of the rejection, the control circuitry is all of the interconnected circuitry between the PV and the case of Murison. It happens that in Murison, the circuitry in the case is what controls the pump, while the circuitry in the PV is what controls the heater. 
Applicant argues that non-mechanical micro pumps can still be operated electrically, and provides examples of such. 
Examiner agrees. The 35 U.S.C. 112 rejection of claim 5 and 17 are withdrawn. 


Claim Rejections - 35 USC § 103

__________________________________________________________
Claims 1-4, 6-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURISON et al. (US 2017/0043999) in view of CHOI (US 2014/0334804) and VICK et al. (US 2017/0196270)
With respect to claims 1 and 13, MURISON et al. discloses an electronic vaporizer (Abstract; Title). The vaporizer comprises a reservoir, 44, (Figure 13) and 3 (Figure 3A) configured to retain an aerosol precursor composition (Paragraphs [0041] and [0050]); a control body (Paragraph [0163], [0164]) a battery, 56, (Figure 31) and 5 (Figure 3A) that implicitly have first and second terminals configured to connect the power sources to the vaporizer (Paragraphs [0057], [0068], [0163], [0171], [0179], [0180]); a heating element, 36, implicitly having terminals that connect with the control body (Paragraph [0158], [0143], [0144]) which is capable of converting electricity from the battery to heat and thereby vaporizing the aerosol precursor (Paragraphs [0144], [0179]); a micro pump, 6, capable of delivering the precursor from the reservoir to the heating element, at least indirectly, (Paragraphs [0067], [0068], [0108]-[0110]); the vaporizer further comprises a microcontroller, PCB and processor (Paragraph [0163], [0258]) (e.g., driver circuit) that is coupled to the pumps and implicitly the power source terminals  and is configured to drive the pumps (Paragraphs [0110], [0111]). Moreover, the circuit is configured to increase the voltage to the pumps to adjust the pumping performance thereof (Paragraph [0110]). The vaporizer comprises they controller (Paragraphs [0131], [0163]-[0168]) and 
MURISON et al. discloses that the circuitry is capable of operating the pumps when the vaporizer is placed into the case so that the fluid and battery can be topped off (Paragraphs [0067], [0068], [0083]). Once topped off, the vaporizer can be removed from the case (Paragraph [0068], [0176], [0244]) and the power to the pump is activated manually or automatically when the vaporizer is returned to the case (Paragraph [0175]). The device can be used whereby the power is supplied to the heating element to vaporize the precursor (Paragraphs [0144], [0146], [0158] and [0165]-[0170]) after the vaporizer has been removed from the case (Paragraph [0366]). Thus, the control component is implicitly capable of operating the heating element and pumps independently. 
 MURISON et al. does not explicitly disclose that the power source is switchably connected to the heater. CHOI discloses an atomization control unit (Abstract) wherein the power from the battery is sent to the heater via a switching device that is turned on to during the heating time and turned off during the heating stopped time so that heating power has a waveform (Figures 6-8; Paragraphs [0088]-[0093]) so that atomizing efficiency can be controlled without deteriorating the taste of the vapor (Paragraphs [0005]-[0006]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to configure the controller of MURISON et al. to switchably connect the power source to the heating element, as taught by CHOI, so that atomizing efficiency can be controlled without deteriorating the taste of the vapor. 
MURISON et al. does not explicitly disclose a boost converter to increase the voltage to the pump. VICK et al. discloses that voltage regulation is provided by a boost converter to 
With respect to claims 2 and 14, MURISON et al. discloses an airflow sensor, 59, for detecting airflow to activate the heating element (Paragraph [0165]). MURISON et al. discloses that the airflow, and pressure, is detected by the inhalation and used as an input to the microcontroller that controls the power delivered to the heating coil (Paragraph [0834]). While MURISON et al. does not explicitly disclose that this sensor measures the pressure and converts the measurement to an electrical signal and activating the heater based on this signal, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to convert the measurements taken by the sensor and convert them to an electrical signal, so that said sensors can communicate to the microcontroller via the circuitry. 
With respect to claims 3 and 15, CHOI discloses that the control component, 100, includes a switching device between the first power source terminal (Figure 2A) and the heating element to switchably connect the power source to the heater (Paragraphs [0089]). Thus, the switch itself represents the claimed high-side switch. 
With respect to claims 4 and 16, MURISON et al. discloses that the pump is a peristaltic pump (Paragraph [0149]). 
With respect to claim 6, MURISON et al. discloses a stem or tube fluidly connecting the pump and (indirectly) the heating element (Paragraphs [0111], [0108], [0115]). 
With respect to claims 7 and 18, MURISON et al. discloses that the circuitry is capable of operating the pumps when the vaporizer is placed into the case so that the fluid and battery 
With respect to claims 8 and 19, MURISON et al. discloses that the timing of the voltage pule (e.g., frequency) is adjusted to change the quantity of  liquid delivered (e.g., volume of liquid directly changed by the frequency of the activation of the pump) (Paragraph [0110]). 
With respect to claims 9 and 20, MURISON et al. discloses that the voltage is increased to change the amount of precursor delivered (Paragraph [0110]). Thus, the boost converter is also implicitly configured to step up the voltage which directly results in changed volume flow. 
With respect to claims 10 and 21, MURISON et al. discloses that the controller is configured to receive a selection from a user to order a replacement cartridge (e.g., user-selected amount of precursor) (Paragraph [0081]). MURISON et al. discloses that the voltage is increased to change the amount of precursor delivered (Paragraph [0110]). Thus, the boost converter is also implicitly configured to step up the voltage which directly results in changed volume flow to deliver said user selected amount. 
With respect to claims 11 and 22, 
With respect to claim 12, MURISON et al. discloses that the precursor comprises nicotine and glycerin (Paragraphs [0298], [0112], [0134]). 
With respect to claim 23, MURISON et al.  disclose that the PV component may also include the pump (Paragraph [0250]). Thus, the housing includes the above mentioned first and second terminals, driver circuit and control component of the housing. 





________________________________________________________________________
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURISON et al. (US 2017/0043999) in view of CHOI (US 2014/0334804) and VICK et al. (US 2017/0196270) as applied to claims 1-4, 6-16 and 18-23 above, and further in view of DANEK (US 2020/0060338).
With respect to claims 5 and 17, MURISON et al. does not explicitly disclose that the pump is a capillary pump. DANEK discloses that the pumps can be either actively or passively powered, such as a capillary pump (Paragraphs [0024] and [0047]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to use a capillary pump to move the precursor fluid of modified MURISON et al., as taught by DANEK, so that power can be saved by using a passive system.



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURISON et al. (US 2017/0043999) in view of CHOI (US 2014/0334804) and VICK et al. (US 2017/0196270) as applied to claims 1-4, 6-16 and 18-23 above, and further in view of ALARCON et al. (US 2016/0057811).
With respect to claim 24, Modified MURISON et al. does not explicitly disclose that the housing is of a cartridge and further comprises the claimed second housing. ALARCON et al. discloses a reusable electronic cigarette (Abstract; Paragraph [0028]). The housing includes a cartridge housing, 100B, housing the reservoir (Paragraph [0029]; Figure 1A) and heater. The device further comprises a second housing, 100A (Figure 1A; Paragraph [0028]). The second housing holds the power supply terminals (Paragraph [0036]); the controllers and circuitry are housed in the second housing (Paragraphs [0037]-[0041]; Figure 1A). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the device of MURISON et al. as separable cartridge and second body, as taught by ALARCON et al., wherein the second body comprises the driver circuitry, terminals and controllers so that when the e-liquid is used up, only the cartridge needs to be replaced. 
Moreover, since the fill port of MURISON et al. is located near the battery in the PV opposite the reservoir, 44, (Figure 31), it would have been obvious to provide the pump within the second housing at the port so that the fluid can be pumped from reservoir, 5, to reservoir, 44. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745